120 U.S. 502 (1887)
CORSON
v.
MARYLAND.
Supreme Court of United States.
Argued April 5, 1886.
Reargued November 5, 1886.
Decided March 7, 1887.
ERROR TO THE COURT OF APPEALS OF THE STATE OF MARYLAND.
*505 Mr. S. Teakle Wallis and Mr. Henry D. Loney for plaintiff in error.
Mr. Charles B. Roberts, Attorney General of Maryland, and Mr. Charles J.M. Gwinn, for defendant in error.
MR. JUSTICE BRADLEY delivered the opinion of the court.
This case does not differ materially from that of Robbins v. Taxing District of Shelby County, just decided. The Code of Maryland, as amended in 1880, provides that "no person or corporation other than the grower, maker, or manufacturer shall barter or sell, or otherwise dispose of, or shall offer for sale any goods, chattels, wares, or merchandise within this state, without first obtaining a license in the manner herein prescribed." A violation of this law was made an indictable offence; and the plaintiff in error, a citizen and resident of New York, was indicted for offering to sell, and for selling by sample, in the city of Baltimore, without license, certain goods for a New York firm, to be shipped from New York directly to the purchaser. The plaintiff in error demurred to the indictment, but it was sustained both by the court of original jurisdiction and by the Court of Appeals of Maryland on writ of error. The constitutionality of the law was duly raised, and the law was sustained.
*506 The same principles apply to this case which were considered in that of Robbins, and the same result must be declared.
The judgment of the Court of Appeals of Maryland is reversed, and the plaintiff in error must be discharged.
MR. CHIEF JUSTICE WAITE concurring.
MR. JUSTICE FIELD, MR. JUSTICE GRAY, and myself agree to this judgment, but on different grounds from those stated in the opinion of the court, It is not denied that the statute of Maryland requires a non-resident merchant desiring to sell by sample in that state, to pay for a license to do that business a sum to be ascertained by the amount of his stock in trade in the state where he resides, and in which he has his principal place of business. This differs materially from the statute of Tennessee, which was considered in Robbins v. Taxing District of Shelby County, just decided, and is in its effect, as we think, a tax on commerce among the states. The charge for the privilege to the non-resident is measured by his capacity for doing business all over the United States, and without any reference to the amount done or to be done in Maryland.